Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The instant application having Application No. 16/445,255 is presented for examination by the examiner.



Claim Interpretation
As per Applicant’s specification in paragraph 0067 computer readable storage medium is not interpreted as a transitory signal.  Therefore claim 8 is considered to only cover non-transitory types of computer readable storage media.   Claim 15 is then interpreted as having hardware to suffice the statutory requirement.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):


Claims 5, 6, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  As per claims 5, 12, and 19, the group covers “any type of notification known in the art”.  The specification cannot show any (all) type of notification known in the art connected to the invention so it is left to one of ordinary skill in the art to contemplate all possibilities.  Furthermore the claims, if ever patentable, could then read on future types of notifications which cannot be known or attributed to the scope now.  There is undue experimentation required to use any known type of notification or known in the future.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

As per claims 1, 8, 15, the phrase “the task identification can include information” renders the claims indefinite because it is not clear whether this limitation is required or not.  The claims should be written to clearly stake out the limits of the scope of the subject matter.  Appropriate correction is required.

As per claims 2, 9, and 16, the term “the system of interest” lacks antecedent basis.




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Thursday, 7:30am - 5:00pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431